Citation Nr: 1111505	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left leg and hip disability.

2.  Entitlement to service connection for a right leg and hip disability, to include as secondary to a left ankle, leg, and hip disability.

3.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from October 1954 to September 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2005 by a Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The hearing was scheduled and subsequently held in August 2006.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also requested a video-conference hearing.  This hearing was scheduled and held in February 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claims.  This evidence was accompanied by a waiver of RO jurisdiction.

The Veteran also raised the issue of entitlement to service connection for a left knee disability.  The Veteran's claim of entitlement to service connection for a left knee sprain was previously denied in May 1970.  The Board refers this issue for any appropriate action.

It is also noted that during the Board hearing the Veteran referred to several claims that were denied by the RO in a June 2010 rating decision.  If the Veteran wishes to file a notice of disagreement with respect to any of the issues decided in that rating decision, he must file such a document with the New Orleans, RO, within one year of the date the rating decision was mailed.  See 38 C.F.R. § 20.302(a) (2010).  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends in this case that he has left leg and hip, right leg and hip, and bilateral ankle disabilities that are related to service, to include due to an in-service skiing accident and/or subsequent automobile accident.  In the alternative, the Veteran contends that his right lower extremity disabilities are secondary to a left ankle, leg, and hip disability.

Preliminarily, the Board notes that the Veteran's claim of entitlement to service connection for a left knee sprain was denied in a rating decision dated May 1970, however, nonservice-connected pension benefits were granted.  Given the nature and severity of the Veteran's other orthopedic symptoms at that time following a post-service motor vehicle accident, it was determined that the Veteran would be scheduled for a VA examination to determine the permanent residuals of the injuries (e.g., fractured left femur, tibia, and hip, unhealed) received in the automobile accident for pension purposes only.  A VA examination was performed, and in April 1971, the RO confirmed the earlier determination.  See April 1971 decision.

The Veteran subsequently sought service connection for a left leg and hip disability in May 2004.  The RO denied the Veteran's claim in the January 2005 rating decision on appeal on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and timely perfected this appeal.  Ordinarily, new and material evidence is required to reopen a previously denied final decision on a service connection claim for benefits.  38 C.F.R. § 3.156 (2010).  However, new and material evidence is not required in this instance because the previous denials for a fractured left femur, tibia, and hip, in May 1970 and April 1971 concerned a claim for pension purposes only.  Service connection was not claimed by the Veteran nor did the RO consider the issue of service connection with respect to the left leg and hip in that rating decision.  Consequently, the Board will process the Veteran's claim without regard to new and material evidence.

Service personnel records (SPRs) associated with the claims file showed that the Veteran had active service from October 1954 to September 1956.  The Veteran was subsequently transferred to the Army Reserves following discharge from service in September 1956.  The Veteran's DD Form 214 listed October 6, 1962 as the terminal date of his Reserve obligation.  However, the Veteran reported during the RO hearing that he served with the Reserves until the 1969 accident.  While the RO already unsuccessfully attempted to obtain Reserve records from 1956 to 1962, records dating to 1969 were not requested.  Accordingly, another attempt to obtain the records should be made.  As it is unclear from the record the dates on which the Veteran served in the Army Reserves, the RO should contact the appropriate service department and/or Federal agency and obtain all SPRs pertaining to his active period of Army service from October 1954 to September 1956.  Additionally, an attempt should be made to obtain any and all STRs and SPRs from the Veteran's period of Reserve service.  All efforts to obtain these records should be fully documented.

Service treatment records (STRs) associated with the claims file confirmed that the Veteran sustained a contusion near the left knee in August 1955.  He also sustained left knee sprain in February 1956 following a ski training accident near Gallio, Italy.  No evidence of a left ankle fracture was found at that time.  See STRs.  This injury was incurred in the line of duty.  However a September 1956 separation examination did not show any abnormalities of the musculoskeletal system.  

Also associated with the claims file are accident reports and hospital records dated October 1969.  These records were generated contemporaneously in time to the Veteran's automobile accident that same month.   The Veteran sustained a fractured left hip, left femur, multiple left foot fractures, a left ankle fracture, ruptured spleen, mesentery, small bowel, a fractured left elbow, two fractured ribs, and a pulmonary embolism.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed right leg, right hip, and bilateral ankle disabilities, and their relationship to service, if any.  Accordingly, the Veteran should be scheduled for these examinations.  

Although the Veteran was afforded a VA examination in January 2009 in conjunction with a claim for a left knee disability, this examination report is inadequate for evaluation purposes because the examiner failed to provide an opinion regarding the etiology of the left leg, hip, and ankle disabilities.  Accordingly, the Veteran should be afforded a new examination to address these issues.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran reported during the Board hearing that he started receiving treatment through VA beginning in 1969.  Accordingly, the RO should attempt to obtain all VA medical records that are not already of record.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his claimed disabilities since discharge from service.

The Veteran should also be provided with a duty-to-inform notice regarding his service connection claims that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the AMC should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate his service connection claims on direct, presumptive, and secondary bases. 

In addition, it is noted that VA was informed by the Social Security Administration that his medical records had been destroyed.  The Veteran should be notified of this pursuant to 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his claimed disabilities since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection on direct, presumptive, and secondary bases.

Also, inform the Veteran pursuant to 38 C.F.R. § 3.159(e) that the Social Security Administration could not provide copies of his medical records to VA as they had been destroyed.  

2.  After Step One is completed, contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service personnel records from his period of active Army service from October 1954 to September 1956.  In addition, obtain a copy of any and all service treatment and service personnel records from the Veteran's period of Reserve service beginning in 1956, which the Veteran reported continued until 1969.  One of the facilities that should be contacted is the Army Human Resource Command in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.c-d. If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  The RO should again attempt to associate with the claims file relevant VA medical treatment records pertaining to the Veteran that date from 1969, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed orthopedic disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed left lower extremity disabilities of the leg, hip, knee, and/or ankle are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including but not limited to the August 1955 knee contusion and/or the February 1956 skiing accident.  The examiner is also asked to express an opinion as to whether the currently diagnosed right lower extremity disabilities of the leg, hip, knee, and/or ankle are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including but not limited to the August 1955 knee contusion and/or the February 1956 skiing accident.  The examiner is asked to comment on the significance of the October 1969 motor vehicle accident, if any, in rendering these opinions.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  Please Note: the examiner must provide an opinion with respect to each part of the left and right lower extremities (i.e., tibia, fibula, hip, knee, and ankle).    

In the alternative, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed right lower extremity disabilities of the leg, hip, knee, and/or ankle are proximately due to, the result of, or caused by the Veteran's left lower extremity disabilities.  If not, the examiner is then asked to express an opinion as to whether the right lower extremity disabilities are aggravated by (i.e., permanently worsened) the left lower extremity disabilities.  The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

